Citation Nr: 1817102	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  09-16 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right arm and elbow disability, claimed as secondary to a service connected left knee disability.

2.  Entitlement to service connection for a hip disability, claimed as secondary to a service connected left knee disability.

3. Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1972 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) from the March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  This matter was previously before the Board in December 2016 and was remanded for further development. 

The Veteran appeared at an April 2013 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017). 

Right Elbow/Arm Disability

With regard to the right arm and elbow condition, the Veteran reports he fell in November 2005 secondary to his left-knee disability.  In an April 2006 statement and at his April 2013 Board hearing, the Veteran relates that he hurt his right arm trying to break a fall when his leg gave way on him and he had to go the emergency room for treatment after the fall. He reports he had since lost strength in the right arm.

Records from Jeff Anderson Regional Medical Center show that the Veteran was seen in November 2005 after sustaining injuries in a fall while trying to get into a truck.  He reported having slipped and fallen resulting in his injuries.  X-rays of the elbow were normal except for some questionable increased density at the neck of the head of the radius.  X-ray of the right hip was negative for fracture.  The diagnosis was contusion of the right ulnar nerve with distal paresthesia (x-ray reported as negative), contusion of the right brachium, and contusion of the right hip (x-ray reported as negative).  He continued to be seen for right elbow pain with additional x-rays in November 2005 showing a possible avulsion along the head of the radius, with no other abnormality seen.  

Additionally, in a November 2005 VA treatment report, the Veteran presented with a history of falling out of his truck.  He related of persistent swelling of the left knee, right arm bruising, and right hip swelling.  He stated that as he fell out of the truck he fell forward onto the face and tried to brace himself with his right upper extremity.  There was a large ecchymotic region of the right hip.  When seen on February 28, 2006 for pre-operative assessment prior to his hernia surgery, the Veteran indicated that his symptoms of the right arm from the fall 6 weeks ago resolved with some residual weakness.

Furthermore, a December 2005 VA general surgery consultation note reflects that the Veteran fell two weeks ago and had contusions to the right upper extremity and bilateral lower extremities.  He complained of right elbow and left knee pain, otherwise no complaints.

Pursuant to the Board's December 2016 remand, the Veteran underwent an elbow examination in June 2017.  The examiner noted that the Veteran reported occasional elbow pain that he feels is secondary to his fall due to his left knee disability.  The examiner stated that these symptoms are subjective only and an objective exam found the Veteran's elbow to be normal.  The examiner concluded that he was unable to find any objective evidence of a diagnosis of a chronic elbow condition in the Veteran's records.  The examiner stated that no nexus has been established.  Regarding secondary service connection, the examiner stated that the medical evidence is not sufficient to support a determination of a baseline level of severity.  The examiner stated that it is less likely than not that the Veteran's elbow condition is proximately due to or the result of the Veteran's service connected left knee disability.  Additionally, the examiner stated that since he is unable to confirm a current chronic diagnosis of an elbow condition, no aggravation beyond natural progression is able to be determined. 

However, the June 2017 elbow examination stated that the Veteran reported falling in fall of 2016 and experiencing left elbow pain since.  This statement is clearly in contradiction with the evidence of record and specifically the Veteran's statements throughout the record

Additionally in June 2017, the Veteran underwent a shoulder/arm examination.  The examiner stated that the Veteran is diagnosed with a left shoulder strain.  However, similarly to the June 2017 elbow examination, the examiner stated that the Veteran recalled experiencing pain from the left elbow to left shoulder after falling in 2016.  The examiner failed to discuss the Veteran's November 2005 fall and incorrectly identified which arm the Veteran is claiming for service connection.  Additionally, the examiner stated that the Veteran denies any history of a right arm/shoulder condition. This is inconsistent with the evidence of record.  

Therefore, the Board finds that a remand is warranted to schedule the Veteran for a new examination to determine whether or not his right arm is related to his service connected left knee disability and associated falls, specifically the Veteran's November 2005 fall, due to his left knee disability. 

Hip Disability

The Veteran claims service connection for his hip conditions as secondary to his service connected left knee disability.  In a September 2008 statement, the Veteran claims that his knee damage is causing problems with his hips.  In his December 2008 notice of disagreement, the Veteran stated that his hip conditions are results of having to exert pressure more so to one side.

A January 2006 VA orthopedics note showed that the Veteran's right hip had decreased flexion and minimal internal/external rotation.  X-ray showed normal hip films.  A January 2006 x-rays of the hips showed no acute fracture or dislocation.  The joint spaces were well maintained.  Marginal osteophytes were noted from the head and the femur, bilaterally.  Soft tissues were unremarkable.  An August 2008 VA treatment report reflects the Veteran's right hip pain.  

Pursuant to the Board's December 2016 remand, the Veteran underwent a hip examination in June 2016.  As with the Veteran's June 2016 elbow/shoulder/arm examination, the hip examiner only referenced the Veteran's fall in 2016 and stated that the he could not find any record of a chronic left or right hip condition.

The Board finds that since this examination is based on inadequate facts and did not consider the Veteran's fall in November 2005, a new examination is warranted on remand. 

TDIU

As the resolution of the claim for a right elbow/arm disability and a hip disability might be determinative of the TDIU claim, the issues are inextricably intertwined, and the TDIU issue must also be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).
 
Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file. 

2. Thereafter, schedule the Veteran for a VA examination to determine the etiology of any current right elbow/arm and hip disability.  The claims file should be made available to the examiner in conjunction with the examination.  

The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and identify any current right elbow/arm and hip disability present.  

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's right elbow/arm disability was caused by his service connected left knee disability, to include as due to falls associated with the left knee disability?

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's right elbow/arm disability was permanently worsened (aggravated) by his service connected left knee disability, to include as due to falls associated with the left knee disability?

c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hip disability was caused by his service connected left knee disability, either directly from the left knee disability or due to falls associated with the left knee disability?

d) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hip disability was permanently worsened (aggravated) by his service connected left knee disability, either directly from the left knee disability or due to falls associated with the left knee disability?

The term "aggravation" means a permanent increase in the underlying disability beyond the natural progression of the disease, as contrasted to a temporary worsening of symptoms.

The VA examiner should indicate that the claims file was reviewed.  The examiner should discuss the Veteran's November 2005 fall and private and VA records regarding this fall, as discussed above.  Any and all indicated evaluations, studies, and tests should be accomplished, to include but not limited to testing for arthritis of the right elbow/arm and hips. 

In the opinion, the examiner must consider the Veteran's lay statements and testimony alleging onset during service and continuity of symptoms thereafter.  All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

3. The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record.

4. Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary.

5. Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



